Citation Nr: 1734304	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  06-00 202		DATE
			

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than a mood disorder and cognitive disorder, not otherwise specified. 

2.  Entitlement to an initial disability rating in excess of 10 percent prior to October 14, 2010, in excess of 40 percent from October 14, 2010, in excess of 70 percent from April 25, 2011, in excess of 40 percent from October 26, 2011, and in excess of 10 percent from November 27, 2013 for traumatic brain injury (TBI), status post closed head injury with left frontal skull fracture.  

3.  Entitlement to an initial disability rating in excess of 30 percent prior to October 26, 2011 and in excess of 50 percent from November 27, 2013 forward for mood disorder associated with the Veteran's service-connected TBI. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 25, 2011 and from October 26, 2011 forward.


REMAND

The Veteran had active military service from March 1974 to March 1978 and from March 1979 to October 1982.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues in October 2008 for further development.  The RO was instructed, in part, to obtain copies of any Social Security Administration (SSA) disability benefit determinations as well as any copies of the records on which such determinations were based.  The SSA replied to the request with a one page disability determination and transmittal.  It noted that disability began in October 1998, but did not include any records upon which the determination was based and did not show to what disability the determination was related.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  

The Board finds that without an attempt to obtain those additional records or obtaining a notice from SSA that those records are not available, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, VA should attempt to obtain a clarification, to include what disability the determination was based upon and any additional records used to make that determination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of SSA disability benefit determinations, information regarding what disability was the basis of any determination, and any medical records that were used to form that decision.  All attempts to obtain the documents should be recorded in the claims file.  All responses from the SSA should be included in the claims file.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

2.  Readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


